Citation Nr: 1036961	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine, to 
include a separate compensable evaluation for radiculopathy. 

2.  Entitlement to an initial rating in excess of 40 percent for 
residuals of a lumbar spine fusion with post laminectomy 
syndrome.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1990 
and from February 2003 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

When this case was previously before the Board in January 2008, 
it was remanded for additional development.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by pain 
and reduced range of motion; forward flexion of the cervical 
spine is not limited to 15 degrees, the cervical spine is not 
ankylosed, and incapacitating episodes have not been shown.

2.  The Veteran's cervical spine disability has also been 
manifested by neurological impairment that approximates no more 
than mild incomplete paralysis of the right ulnar nerve.  

3.  The Veteran's lumbar spine disability is manifested by pain 
and reduced range of motion; ankylosis, incapacitating episodes, 
and left lower extremity impairment  have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine have 
not been met.  38 U.S.C.A.     §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4,45, 
4.71a, Diagnostic Codes 5242, 5243 (2008).

2.  The criteria for separate disability rating of 10 percent, 
but not more, for radiculopathy of the right upper extremity 
associated with the Veteran's service-connected degenerative disc 
disease of the cervical spine have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8515 (2009).

3.  The criteria for an initial disability rating in excess of 40 
percent for residuals of a lumbar spine fusion with post 
laminectomy syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letter mailed in December 2004, prior to the initial 
adjudication of the claims.  While notice of the disability-
rating and effective-date elements of the Veteran's claims was 
not sent until the March 2007 Supplemental Statement of the Case, 
after the initial adjudication, the Board finds that the Veteran 
has not been prejudiced by the timing of this letter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's claims 
in July 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence. 

As noted in the Introduction, the Veteran's claims were remanded 
in January 2008.  The purpose of this remand was to identify and 
obtain any outstanding VA or non-VA treatment records dated after 
August 2004 pertaining to treatment of the Veteran's cervical and 
lumbar spine disability, and to provide the Veteran a new VA 
examination to determine all orthopedic and neurologic 
manifestations of the disabilities.  

The record reflects that outstanding treatment records dated from 
2004 through 2008 from those providers identified by the Veteran 
have been obtained.  In addition, the Veteran was afforded VA 
orthopedic and neurologic examinations in March and April 2010.  
Thus, all of the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Degenerative disc disease of the cervical or thoracolumbar spine 
is rated either under General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that if there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months, a 10 percent evaluation is warranted.  

Note (1) following the formula provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  

A 10 percent evaluation is in order for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in an abnormal 
gait or abnormal spinal contour; or a vertebral body fracture 
with loss of 50 percent or more of height.  A 20 percent 
evaluation is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
is assigned in cases of forward flexion of the cervical spine of 
15 degrees or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is in order for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

An evaluation of 10 percent is warranted if forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less or if 
there is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Normal forward flexion, extension, and bilateral 
lateral flexion of the cervical spine are zero to 45 degrees; and 
normal bilateral lateral rotation is zero to 80 degrees.  The 
normal combined range of motion of the cervical spine is to 340 
degrees.  

Third, in exceptional cases, an examiner may state that, because 
of age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform to 
the normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 degrees.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected cervical and lumbar spine disabilities.  The 
Board has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to these disabilities.

The Veteran was granted service connection for residuals of 
lumbar spine fusion with post laminectomy syndrome and 
degenerative disc disease of the cervical spine in a March 2005 
rating decision.  A 20 percent disability rating and 
noncompensable rating were assigned, respectively, effective 
December 15, 2004.  The Veteran appealed this decision, 
contending that the severity of his lumbar and cervical spine 
disabilities warranted a higher rating.  During the course of his 
appeal, the evaluation for degenerative disc disease of the 
cervical spine was increased to 20 percent, while the evaluation 
for residuals of lumbar spine fusion with post laminectomy 
syndrome was increased to 40 percent, also effective December 15, 
2004, the original date of claim.  The Board notes that the 
Veteran was also granted service connection for lumbar 
radiculopathy of the right lower extremity and assigned a 10 
percent rating for this disability.  He has not expressed 
disagreement with respect to this part of the rating decision.

The Veteran's service treatment records and medical records from 
his time in service show that he suffered from low back and 
cervical spine problems stemming from a 2003 motor vehicle 
accident.  Records from November 2003 show complaints of neck and 
low back pain with pain radiating into the right leg.  
Restriction of motion in the lumbar region with tenderness and 
spasm were indicated.  In March 2004, the Veteran underwent a 
lumbar decompression and spinal fusion.  He continued to complain 
of low back and neck pain.

The Veteran's temporary disability retired list report from April 
2006 notes that after the lumbar surgery, the Veteran underwent 
removal of a spinal stimulator, along with removal of scar 
tissue.  An EMG and nerve conduction velocity test from May 2005 
demonstrated chronic right radiculopathy.

In response to his original claim for service connection for 
these disabilities, the Veteran was afforded a VA examination in 
February 2005.  Upon examination, the examiner observed that the 
Veteran walked with a slightly slow gait secondary to his back 
pain, with a slightly stooped posture.  The Veteran's subjective 
complaints included daily pain with sitting for long periods of 
time, bending or lifting.  He also reported radiating pain in the 
right lower extremity, but denied using assistive devices or 
experiencing flare-ups or decreased use with repetitive range of 
motion.  With respect to the cervical spine, the Veteran reported 
occasional neck pain with radiating pain down the right arm.  He 
indicated that this pain did not interfere with his daily 
activities.

Upon physical examination, the examiner found that muscle tone 
was normal, but straight leg raising was positive on the right 
side.  The Veteran had two superficial surgical scars on the back 
that were well-healed, stable, and non-tender.  Range of motion 
testing of the lumbar spine revealed flexion to 80 degrees and 
extension to 20 degrees, both with pain throughout the range of 
motion.  Side bending and rotation were each to 20 degrees, all 
with pain.  The examiner determined that there was a 10 percent 
loss of joint function due to pain after repetition.  Palpation 
of the lumbar spine did not reveal any masses, pain, or axial 
tenderness.  Cervical spine palpation revealed no cellulitis, 
masses, or tenderness.  Range of motion of the cervical spine was 
45 degrees extension and 45 degrees flexion.  Rotation to the 
left and to the right were each to 80 degrees, and lateral 
flexion to the left and to the right were each to 45 degrees, all 
without pain.  There was no loss of range of motion upon 
repetition of motion.  Sensation was grossly intact to light 
touch in both the upper and lower extremities.  The examiner 
concluded by diagnosing the Veteran with cervical spine 
degenerative disc disease and status post lumbar spine fusion 
with post laminectomy syndrome.

The Veteran was afforded another VA examination in January 2007.   
At the examination, the Veteran continued to complain of neck 
pain radiating into the bilateral upper extremities and back pain 
radiating in the right lower extremity.  Right lower extremity 
weakness and numbness was also reported.  He also reported 
increased pain following repetitive use or during flare-up, but 
did not report incapacitating episodes during the past 12 months.  
A physical examination revealed no gross deformity of the 
cervical spine.  There was diffuse tenderness to palpation over 
the bilateral cervical paraspinals.  Forward flexion was to 30 
degrees with pain at the end of the range of motion.  Extension 
was to 15 degrees, while lateral bending was to 20 degrees and 
rotation was to 25 degrees, each with pain at the endpoint of 
each motion.  Following 5 repetitions of motion, the pain and 
range of motion remained the same.  There was no evidence of 
fatigue, weakness, or lack of endurance.  As for the lumbar 
spine, there was severe tenderness to palpation of the bilateral 
lumbar paraspinals.  The examiner was unable to perform straight 
leg raising testing due to the severity of his back pain.  

Neurologically, muscle strength testing was normal.  While 
sensation was intact in the bilateral upper extremities, it was 
impaired in the entire right lower extremity.  Deep tendon 
reflexes were normal and symmetric.  The Veteran's gait was 
normal without assistive device.  The examiner concluded by 
diagnosing the Veteran with severe neck and bilateral upper 
extremity pain likely secondary to cervical spondylosis, severe 
low back and right lower extremity pain likely secondary to 
lumbar post-laminectomy syndrome.  A cervical spine MRI taken 
shortly after the examination in February 2007 revealed 
multilevel degenerative spondylosis.  A lumbar spine MRI revealed 
evidence of lumbar spine function and mild degenerative disc 
disease with facet joint hypertrophy.

The Veteran was most recently afforded a VA examination in March 
2010.  The Veteran reported intermittent neck pain radiating into 
the right upper extremity.  There was intermittent tingling of 
the right fourth and fifth fingers and weakness in both hands.  
The Veteran's neck pain was aggravated by weather changes.  With 
respect to his low back, the Veteran's complained of constant, 
radiating pain into the right lower extremity, with weakness in 
both lower extremities.  He reported that pain was aggravated 
with standing, sitting, and bending.  As for the effects of these 
disabilities on his ability to work, the Veteran indicated that 
he was employed full time and was able to perform his job duties 
despite his pain, and was independent in the activities of daily 
living.

A physical examination of the cervical spine revealed no gross 
deformity.  There was mild tenderness to palpation over the lower 
portion cervical paraspinals bilaterally.  Range of motion 
testing revealed flexion to 45 degrees with pain at the end of 
the motion.  Extension was to 20 degrees, also with pain at the 
end of the range of motion.  Lateral bending was to 40 degrees 
bilaterally, while rotation was to 50 degrees bilaterally with 
pain at the end of each motion.  Following 3 repetitive ranges of 
motion, the pain and the range of motion remained the same.  
There was no evidence of fatigue, weakness, or lack of endurance.  
Spurling maneuver was negative bilaterally.  As for the lumbar 
spine, there was tenderness to palpation over the lumbar 
paraspinals.  Flexion was to 50 degrees with pain throughout the 
range of motion.  Extension was to 20 degrees with associated 
pain throughout the motion.  Lateral bending was to 30 degrees 
bilaterally and rotation was to 40 degrees bilaterally, both with 
associated pain at the end of the motion.  Following 3 repetitive 
ranges of motion, the pain in the back increased and range of 
motion was reduced by 20 percent.  There was no evidence of 
fatigue, weakness, or lack of endurance.  Straight leg raising 
test was negative bilaterally, but Patrick's test was positive 
bilaterally.

Neurologically, sensation was impaired to light touch over the 
medial aspect of the right arm and right thumb.  There was also 
impaired sensation on the lateral aspect of the right thigh, 
right leg, and the top of the right foot.  An impression of 
multilevel cervical spondylosis, right cervical radiculopathy, 
and lumbar spinal stenosis was noted.  An X-ray of the lumbar 
spine led to a diagnosis of status post laminectomy and fusion 
with beam hardening artifact and broad left paracentral 
protrusion, mild central canal stenosis and moderate bilateral 
foraminal narrowing.  A cervical spine X-ray revealed mild to 
moderate multilevel degenerative spondylosis.  The examiner 
opined that the Veteran's low back and cervical pain would affect 
the activities of daily living, but did not preclude him from 
sedentary employment.

The Veteran also underwent a complete VA neurological examination 
in April 2010.  He reported neck pain, back pain, and bilateral 
cervical and lumbar radiculopathy.  Motor strength testing of 
both the upper and lower extremities yielded normal results.  
Reflex testing also yielded normal results.  The Veteran's was 
able to ambulate without assistance and was able to heel and toe 
walk, but with some difficulty.  There was some tenderness of the 
low back on palpation.  Range of motion on forward flexion was up 
to 55 degrees, lateral flexion to 20 degrees, and extension to 15 
degrees.  Straight leg raising was up to 50 degrees bilaterally.  
There was no sensory loss of any extremity.  The examiner 
concluded by diagnosing the Veteran with chronic neck and low 
back pain, as well as bilateral cervical and lumbar 
radiculopathy.  He noted that while the Veteran had subjective 
symptoms of bilateral cervical and lumbar radiculopathy, there 
was no focal motor deficit or any sensory loss detected at that 
time.

Private medical records also discuss the Veteran's complaints and 
treatment of his cervical and lumbar spine disabilities.  Records 
from Dr. K. from 2004 through 2008 note numerous other procedures 
and treatments, include removal of the spinal cord stimulator and 
epidural injections.  The Veteran had 2 percutaneous disc 
procedures performed by Dr. K., which only provided limited 
relief.   These records also indicate that the Veteran was 
involved in another car accident in June 2007, which exacerbated 
his back problems.  Traumatic cervical sprain, cervicalgia, 
cervical disc bulges, cervical facet joint arthropathy, chronic 
lumbar strain, lumbar disc bulges, and lumbosacral radiculopathy 
were noted.

An impression of status post laminectomy and posterior fusion 
without a recurrent residual disc herniation and slight disc 
bulges was noted after a lumbar spine MRI from April 2005.  A 
lumbar spine MRI from February 2008 revealed evidence of post-
operative changes without evidence of residue or recurrent disc 
herniation.  A discogram at L3-4 and L4-5 in June 2008 was 
normal.  

The record also contains a number of examinations pertaining to 
his insurance claims beginning after the first motor vehicle 
accident in 2003.  These examinations indicate that the Veteran 
consistently complained of low back and neck pain.  During 
numerous examinations in 2007 and 2008, it was observed that the 
Veteran walked with an abnormal gait secondary to his back 
problems.  Cervical and lumbar spine range of motion was 
significantly reduced and there was tenderness along the spine on 
palpation.  A diagnosis of herniated disc, bulging disc, 
sciatica, hyperextension-hyperflexion injury to the cervical 
spine, "whiplash dynamics" of the cervical, thoracic and lumbar 
spine, and arthritis was noted.  

With respect to the Veteran's cervical spine disability, the 
Board finds that the Veteran is not entitled to a disability 
rating in excess of 20 percent.  In so finding, the Board notes 
that none of the medical evidence of record indicates that 
forward flexion of the cervical spine is limited to 15 degrees or 
less, or that there is favorable ankylosis of the entire cervical 
spine.  While pain and loss of range motion is consistently 
reported, the lowest reported degree of flexion was 30 degrees, 
as noted in the January 2007 VA examination.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, 
while pain was noted on examination, it was consistently 
experienced at only the endpoints of the relevant motions.  In 
each instance, the extent of pain-free motion substantially 
exceeded the limitation that would need to be shown for an 
increase.  There was no muscle atrophy, weakness, or 
incoordination.  As such symptomatology has been considered in 
the assigned schedular ratings, the Board finds that there is no 
additional functional loss to support higher ratings.  See 
DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45. 

Furthermore, the Board has considered whether it would be to the 
Veteran's advantage to rate the Veteran's cervical spine 
disability on the basis of incapacitating episodes.  However, 
none of the evidence shows that the Veteran has been prescribed 
bed rest by a physician due to incapacitating episodes having a 
total duration of at least 4weeks during any one year period of 
this claim.  There is no indication in the outpatient treatment 
records showing prescribed bed rest and the Veteran has not 
submitted any documentation showing prescribed bed rest.  

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected degenerative joint disease of the cervical 
spine.  In this regard, as discussed above, Note (1) of the 
General Rating Formula for Diseases and Injuries of the Spine 
instructs the rater to separately evaluate any associated 
objective neurological abnormalities under an appropriate 
diagnostic code.  Following a review of the claims file, the 
Board finds that a separate rating for radiculopathy is warranted 
under Diagnostic Code 8515.  The record reflects that the Veteran 
has consistently complained of pain radiating into both upper 
extremities due to his cervical spine disability, more on the 
right than on the left.  Moreover, while previous examinations 
found no neurological impairment, the April 2010 VA examiner 
reported that sensation was impaired to light touch over the 
medial aspect of the right arm and right thumb and a diagnosis of 
right cervical radiculopathy was noted.  

Under Diagnostic Code 8515, a 10 percent rating is warranted when 
there is mild incomplete paralysis of the ulnar nerve.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis of the minor extremity, or 30 percent for the major 
extremity.  A 40 percent rating is warranted when there is severe 
incomplete paralysis of the minor extremity; 50 percent is 
assigned if the major extremity is affected.  A 60 percent rating 
is warranted when there is complete paralysis of the minor upper 
extremity, while a 70 percent rating is assigned for complete 
paralysis of the major upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Based on the aforementioned evidence, the Board finds that the 
Veteran's right arm neurological abnormality warrants a 10 
percent disability evaluation.  Given that right cervical 
radiculopathy has not been found on numerous examinations, the 
neurological findings described above show no more than a mild 
manifestation of radiculopathy.  The Board acknowledges that the 
Veteran has also complained of left upper extremity impairment; 
however, neurological findings on VA examinations for the left 
upper extremity do not objectively confirm these subjective 
complaints.  Therefore, the Board has determined that a separate 
rating is only warranted for the right upper extremity.

With respect to the Veteran's lumbar spine disability, the Board 
has determined that the evidence of record does not establish a 
basis for an initial rating in excess of 40 percent for the 
Veteran's degenerative disc disease of the lumbar spine under any 
of the applicable criteria.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher 50 percent 
evaluation requires a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  VA examinations do not note any 
evidence of ankylosis.  There is no other indication in the 
record of ankylosis.  

The Board has also considered whether the Veteran is entitled to 
a higher rating based upon additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at, 206-07.  In this regard, the Board notes that VA examinations 
have demonstrated pain upon motion, and additional limitation of 
range upon motion after repetition due to pain.  Even considering 
additional functional limitation due to factors such as pain and 
fatigue, the overall evidence does not indicate a disability 
picture comparable to the criteria for the next-higher 50 percent 
evaluation.  While decreased range of motion due to pain was 
shown during examination, this loss of motion is not analogous to 
ankylosis, in which the joint is fixed, with no motion possible.  
It is clear from these examination that the Veteran retains some 
range of motion.  Thus, while some limitation of function has 
been demonstrated, such is found to be appropriately contemplated 
in the currently assigned 40 percent evaluation.

Furthermore, the Board has considered whether it would be to the 
Veteran's advantage to rate his lumbar spine disability on the 
basis of incapacitating episodes.  However, none of the evidence 
shows that the Veteran has been prescribed bed rest by a 
physician due to incapacitating episodes having a total duration 
of at least 6 weeks during any one year period of this claim. VA 
examiners specifically found that the Veteran did not experience 
incapacitating episodes requiring prescribed bed rest.  As noted 
above, there is no indication in the outpatient treatment records 
showing prescribed bed rest and the Veteran has not submitted any 
documentation showing prescribed bed rest.  

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected degenerative joint disease of the lumbar spine.  
However, the Board notes that the Veteran also already been 
granted service connection for right lower extremity 
radiculopathy.  He has not expressed disagreement with his rating 
for this disability and it is not an issue on appeal here.  
Moreover, VA examinations have not diagnosed the Veteran with 
left lower extremity impairment, and the most recent VA 
neurological examination from 2010 revealed no abnormalities with 
respect to the left lower extremity.  Therefore a separate rating 
is not warranted on this basis.

The Board has taken into consideration the Veteran's statements 
regarding the severity of his lumbar and cervical spine symptoms, 
and the pain he experiences and its impact on his ability to work 
and perform activities of daily living.  The Veteran has been 
granted 40, 20 and 10 percent disability ratings because of the 
functional impairment resulting from the disabilities.  As 
explained above, the objective evidence shows that he does not 
have sufficient functional impairment to warrant a higher rating.

In sum, there is no support for a schedular rating in excess of 
40 percent for the Veteran's lumbar spine disability or in excess 
of 20 percent for his cervical spine disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, the 
Board is of the opinion that the Veteran has separate right upper 
extremity radiculopathy which warrants a separate compensable 
disability rating of 10 percent.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  
To this extent, the appeal is allowed.

Consideration has been given to assigning a staged rating during 
the period on appeal; however, at no time during the period in 
question has either of the disabilities warranted more than the 
disability ratings discussed above.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine.

A separate 10 percent disability rating for radiculopathy of the 
right upper extremity associated with the service- connected 
degenerative disc disease of the cervical spine is granted, 
subject to the regulations for payment of monetary benefits.

Entitlement to an initial disability rating in excess of 40 
percent for residuals of a lumbar spine fusion with post 
laminectomy syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


